Mr. Presiding Justice Dibell delivered the opinion of the court. 4. Appeal and error, § 1561*—when omission in instruction cured by other instructions. The fact that an element in a case is stated in brief form in an instruction is not ground for reversal where the element was fully stated in other instructions given at the request of the same party. 5. Mines and minerals, § 195*—when damages not excessive. In an action by a miner to recover for injuries received by the fall of rock in a mine where the evidence shows that he was seriously injured; that his lower limbs and the lower part of his body were completely paralyzed; that he had no control over his bowels nor his bladder; that he suffered from great pain; that he was under constant treatment for a very long time; that he is a helpless cripple and permanently incapacitated for work and that at the time of the injury he was twenty years old and a strong healthy man, it cannot be said that $14,000 is an excessive award even though the maximum amount recoverable for his death would have been-$10,000.